 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW R. ORTIZ; RENE ORTIZ, AS                  No. 2:18-cv-2479-JAM-EFB PS
      TRUSTEE FOR ANDREW R. ORTIZ,
12
                        Plaintiffs,
13                                                     ORDER
             v.
14
      GATESTONE & CO. INTERNATIONAL,
15    INC.,
16                      Defendant.
17

18          On August 8, 2019, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. Plaintiffs filed a document on

21   August 22, 2019, which has been considered by the undersigned.

22          This court reviews de novo those portions of the proposed findings of fact to which

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

25   to any portion of the proposed findings of fact to which no objection has been made, the court

26   assumes its correctness and decides the motions on the applicable law. See Orand v. United

27   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

28   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).
                                                      1
 1             The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.
 3   Accordingly, IT IS ORDERED that:
 4             1. The proposed Findings and Recommendations filed August 8, 2019, are adopted;
 5             2. Defendant’s motion to dismiss (ECF No. 3) is granted and plaintiffs’ complaint is
 6   dismissed for failure to comply with Rule 8 and for failure to state a claim;
 7             3. Plaintiffs are granted thirty days from the date of this order to file an amended
 8   complaint as provided in the magistrate judge’s findings and recommendations; and
 9             4. Plaintiffs’ motion for default judgment and/or summary judgment (ECF No. 7) is
10   denied.
11
      Dated: October 3, 2019                               /s/ John A. Mendez
12
                                                           HONORABLE JOHN A. MENDEZ
13                                                         United States District Court Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
